Citation Nr: 1109141	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-21 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from April 1953 until April 1973, including a tour of duty in the Republic of Vietnam from August 1964 until July 1965.  The appellant in this matter is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appellant's claim was previously remanded by the Board in February 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  The Veteran's death certificate indicates that he died of gastric cancer in September 2006 at Community Hospice of Northeast Florida.  The appellant has asserted that the Veteran's service-connected disabilities substantially and materially contributed to the Veteran's death.  During his lifetime the Veteran established service connection for hypertensive vascular disease and severe chronic renal disease, Stage IV; type II diabetes mellitus; bronchial asthma; scar repair fractured mandible, hypertension; and impotence.  The Board notes that the Veteran had significant service-connected disabilities with a combined rating of 90 percent at the time of his death.  The Board finds that a medical opinion regarding whether the Veteran's service-connected disabilities contributed to the Veteran's death should be obtained.  See 38 C.F.R. § 3.159(c)(4) (2010).

At her May 2010 hearing the appellant asserted that there was fault on the part of VA medical providers in not discovering the Veteran's gastric cancer much earlier.  She appears to be asserting that she is entitled to DIC for the Veteran's death pursuant to 38 U.S.C.A. § 1151.  The appellant has not been provided proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding this contention and the agency of original jurisdiction (AOJ) has not considered this aspect of her claim.  

It is unclear whether the complete records were obtained from the Community Hospice of Northeast Florida, and copies of all records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the appellant, contact the Community Hospice of Northeast Florida and request all of the Veteran's treatment records dated from September 6 to September 13, 2006.

2.  Furnish the appellant and her representative a VCAA notice letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation as to the information or evidence needed to establish a claim for DIC under 38 U.S.C.A. § 1151, as outlined by the Court in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Then after conducting any indicated development, adjudicate the issue of entitlement to DIC under 38 U.S.C.A. § 1151.  If a medical opinion is required, one may be obtained in conjunction with the opinion requested in paragraph 3.  

3.  When the above actions have been accomplished, have the Veteran's claims file reviewed by an appropriate specialist.  The specialist should comment on each of the following questions.

a.  Provide an opinion as to whether there is a 50 percent or greater probability that any of the Veteran's service-connected disabilities singly, or jointly with some other condition, was the immediate or underlying case of the Veteran's death.

b.  Provide an opinion as to whether there is a 50 percent or greater probability that any of the Veteran's service-connected disabilities caused or contributed substantially or materially to the Veteran's death.

c.  The examiner should comment on the appellant's contention that after exploratory stomach surgery the Veteran's was unable to heal because of his service-connected disabilities and that this contributed to his death.

4.  After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  The supplemental statement of the case should include recitation of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


